Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
14
This application is in condition for allowance except for the following formal matters: 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is more than 150 words.  Correction is required.  See MPEP § 608.01(b).
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: There is a lack of antecedent basis for “elastic cushioning member” in the specifications. It appears that the elastic cushioning member is considered the same as the elastic inserting protrusion 25b, and therefore it is suggested that Applicant use consistent claim terminology between the specifications and the claims.
Claim Objections
Claims 1 & 2 are objected to because of the following informalities:  
Claim 1 Line 6 recites “over” it is suggested that Applicant replace the limitation with --to-- since it would appear that the pipe is inside the hilt body and blade portion as a core.
Claim 1 Lines 14-17 recite “wherein in the sword hilt body top and bottom rod-like pieces of wood are contacted on semicircle arc peripheral surface of top and bottom sides among the peripheral surface of the common core member”, it is suggested that Applicant replace the limitation with --wherein the sword hilt body comprises top and bottom rod pieces of wood in contact with a semicircle arc peripheral surface of top and bottom sides of a peripheral surface of the common core member--.
Claim 1 Lines 17-19 recite “a string is wound around surfaces of the top and bottom rod-like pieces of wood together with the common core member, the sword hilt body with a sectional plane of substantial elliptic is obtained.”, it is suggested that Applicant replace the limitation with --a string is wound around surfaces of the top and bottom rod pieces of wood on the common core member, and wherein a sectional plane of the sword hilt body is substantially elliptical--.
Claim 2 Line 3 recites “on positions of the top and bottom semicircle arc of the peripheral surface of the blade portion” should be replaced with --are positioned along semicircle arc of top and bottom sides of a peripheral surface of the blade portion--            Appropriate correction is required.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Abbott (US 6036602) is the closest prior art to the claimed invention but fails to teach the claimed invention as a whole comprising a sword hilt body; a blade portion; and a guard portion sectioning between the sword hilt body and the blade portion; wherein a vinyl chloride pipe is provided to the sword hilt body and the blade portion as a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 OG 213 (Comm’r Pat. 1935).
Since this application has been granted special status under the accelerated examination program, a shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of this time period may be granted under 37 CFR 1.136(a).  However, filing a petition for extension of time will result in the application being taken out of the 
The objective of the accelerated examination program is to complete the examination of an application within twelve months from the filing date of the application. To meet that objective, any reply must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered. If the reply is not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784